J-S69002-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    GRAZYNA SKLODOWSKA-GREZAK                  :       IN THE SUPERIOR COURT OF
                                               :            PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    WIESLAW GREZAK                             :       No. 1491 EDA 2019
                                               :
                       Appellee                :

                Appeal from the Decree Entered March 28, 2019
     In the Court of Common Pleas of Monroe County Domestic Relations at
                            No(s): 5575 CV 2016,
                                 751 DR 2005

    GRAZYNA SKLODOWSKA-GREZAK                      :   IN THE SUPERIOR COURT OF
                                                   :        PENNSYLVANIA
                       Appellant                   :
                                                   :
                                                   :
                v.                                 :
                                                   :
                                                   :
    WIESLAW GREZAK                                 :   No. 1904 EDA 2019

                       Appellee

                 Appeal from the Decree Entered June 10, 2019
     In the Court of Common Pleas of Monroe County Civil Division at No(s):
                                5575 CV 2016,
                                 751 DR 2005


BEFORE:      SHOGAN, J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY SHOGAN, J.:                                 FILED JANUARY 24, 2020



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S69002-19


       Grazyna Sklodowska-Grezak (“Wife”) and Wieslaw Grezak (“Husband”)

have been enmeshed in divorce proceedings off and on since 2005. Wife now

appeals1 pro se at Superior Court Docket Number 1491 EDA 2019 from entry

of the divorce decree on March 28, 2019, following denial of exceptions to the

Master’s Report and Recommendation equitably distributing marital property,

and at Superior Court Docket Number 1904 EDA 2019, from the June 10, 2019

order denying Wife’s Petition for Supersedeas.2 We affirm.

       On August 30, 2005, Wife filed a complaint in divorce, which she

subsequently discontinued. In an opinion denying in part and granting in part

the parties’ exceptions to the Master’s Report in this case, the trial court

explained the procedural history of this case, as follows:

             On August 3, 2016, [Wife] filed [a second] action in divorce
       against [Husband]. The parties were married on July 24, 1982,
       in Poland and there were two children born of the marriage, both
       of whom are now adults. On July 24, 2018, a hearing was held
       before Divorce Master Daniel M. Corveleyn, Esquire (“Master”).
       The Master filed his Report and Recommendations on August 27,
       2018. Husband filed Exceptions to the Divorce Master’s Report on
       September 13, 2018 and Wife filed Exceptions to the Divorce
       Master’s Report on September 17, 2018. Oral argument was held


____________________________________________


1  The appeal is timely. The divorce decree was entered on the docket on
March 28, 2019. Wife filed her notice of appeal on Monday, April 29, 2019.
Because the thirtieth day fell on Saturday, April 27, 2019, the appeal is timely.
See Pa.R.A.P. 903(a) (notice of appeal shall be filed within thirty days of entry
of order appealed); 1 Pa.C.S. § 1908 (when last day of appeal period falls on
Saturday, Sunday, or a legal holiday, that day is omitted from computation of
appeal period).

2 We granted Wife’s request to consolidate the appeals on July 23, 2019.
Order, 7/23/19.

                                           -2-
J-S69002-19


      in this matter on November 1, 2018. We are now prepared to
      address the exceptions filed by the parties.

                                    * * *

      Husband is 59 years old and Wife is 56 years old. Husband is self-
      employed as the owner and operator of Grezak Construction
      Company, a business registered with the state of New Jersey,
      Division of Consumer Affairs, as of May 1, 2006; and registered
      as a home improvement contractor in Pennsylvania. Wife is
      presently unemployed because of her alleged poor medical
      condition[]. At the Master’s hearing, Wife claimed to suffer from
      cardiac issues, and muscle spasms, however she admitted that
      she has not seen a specialist for these issues and she has not filed
      a physician’s verification for the claimed problems. Before she
      came to the USA, Wife claimed to have run a lucrative business in
      Poland making suits for Russian people. In the United States, she
      operated a cleaning business known as “Magic Wand.”

            There was no indication of contribution by either party to
      the education, training or increased earning power of the other
      party. The source of income of each party was noted; and each
      party claimed to contribute to the preservation of the mar[it]al
      home by either payment of taxes and/or remedial work. The
      parties lived a frugal life and the economic circumstances of each
      party at the time the division of property is minimal.

Trial Court Opinion, 3/28/19, at 1, 3–4.

      The trial court continued the procedural history in its Pa.R.A.P. 1925(a)

opinion, as follows:

            On March 28, 2019, we entered an Opinion and Order
      denying [Wife’s] Exceptions to the Master’s Report and granting
      in part and denying in part [Husband’s] Exceptions to the Master’s
      Report. On April 26, 2019, [Wife] filed a “Motion to Open Final
      March 28, 2019 Decree in Divorce for Reconsideration and
      Modification in Part of March 28, 2019 Order/Petition for Special
      Reliefs (sic)/Petition for Modification of Marital Debts and Post
      Divorce Alimonies for [Wife]/Petition for Constructive Trust” (sic)
      which we denied in an Order dated May 3, 2019.

                                    * * *

                                     -3-
J-S69002-19



       On April 29, 2019, [Wife] filed a Notice of Appeal to the Superior
       Court of Pennsylvania and on May 3, 2019, we directed [Wife] to
       file her 1925(b) statement of errors complained of on appeal. On
       May 15, 2019, [Husband] filed a “Petition for Appointment of a
       Realtor to List Marital Properties for Sale, for [Husband] to Obtain
       his Property left at the Marital Residence and for Contempt”
       (“Petition”)[.] Thereafter, on May 21, 2019, [Wife] filed a Petition
       for Supersedeas and on May 22, 2019, [Wife] filed a “Motion to
       Dismiss/Strike [Husband’s] Petition for Appointment of a Realtor
       to List Marital Properties for Sale, for [Husband] to Obtain his
       Property left at the Marital Residence and for Contempt”
       (“Motion”) (sic)[.] This [c]ourt scheduled a hearing on the Petition
       and Motion for June 3, 2019.

             On May 24, 2019, [Wife] filed a “Concise Statements (sic)
       of the Errors Complained of on Appeal Pursuant to Pa.R.A.P.
       1925(b)” (“Statement”). We file this Statement Pursuant to
       1925(a) in response to [Wife’s] Statement. In her Statement,
       [Wife] sets forth a confusing statement of her concept of this case.
       Similarly, [Wife] set forth a confusing, wordy statement in her
       Exceptions to the Master’s Report and Recommendations.

Pa.R.A.P. 1925(a) Opinion, 6/6/19, at unnumbered 1–2.

       We first address Husband’s request that we quash this appeal due to

Wife’s noncompliant brief with our rules of appellate procedure.3 Husband’s

Brief at 12–14; see Pa.R.A.P. 2101 (“Briefs . . . shall conform in all material

respects with the requirements of these rules . . . and, if the defects are in

the brief . . . of the [Wife] and are substantial, the appeal . . . may be quashed

or dismissed.”).




____________________________________________


3  We note, as well, that this Court entered a per curiam order on December
3, 2019, precluding our Prothonotary from accepting any further filings in this
matter. Order, 12/3/19.

                                           -4-
J-S69002-19


      Although this Court is willing to liberally construe materials filed by a

pro se litigant, “pro se status confers no special benefit upon the [Wife]. To

the contrary, any person choosing to represent himself in a legal proceeding

must, to a reasonable extent, assume that his lack of expertise and legal

training will be his undoing.” In re Ullman, 995 A.2d 1207, 1211–1212 (Pa.

Super. 2010). Accordingly, pro se litigants must comply with the procedural

rules set forth in the Pennsylvania Rules of Court.       Commonwealth v.

Tchirkow, 160 A.3d 798, 804 (Pa. Super. 2017) (citation omitted).

      In the instant matter, the brief filed by Wife fails to conform to the

Pennsylvania Rules of Appellate Procedure.        See Pa.R.A.P. 2114–2119

(addressing specific requirements of appellate briefs).     Most egregious is

Wife’s failure to provide a statement of questions involved.    Our appellate

rules provide, in part:

      The statement of the questions involved must state concisely the
      issues to be resolved, expressed in the terms and circumstances
      of the case but without unnecessary detail. . . . No question will
      be considered unless it is stated in the statement of questions
      involved or is fairly suggested thereby. Each question shall be
      followed by an answer stating simply whether the court or
      government unit agreed, disagreed, did not answer, or did not
      address the question.

Pa.R.A.P. 2116(a).        Instead, Wife includes verbatim statements from

paragraphs one through five of her Rule 1925(b) statement filed on May 24,

2019, and a completely new issue labeled as number six, which was not

included in the Rule 1925(b) statement, and therefore, is waived.          In re

M.Z.T.M.W., 163 A.3d 462, 466 (Pa. Super. 2017) (“[I]t is well-settled that

                                     -5-
J-S69002-19


issues not included in an appellant’s statement of questions involved and

concise statement of errors complained of on appeal are waived); Wife’s Brief

at unnumbered iii–iv. Moreover, the statements that are presented on these

two pages numbered one through five are unconnected by syntax and are

nearly indecipherable.         Significantly, none of the identified paragraphs

presents a claim related to the order appealed in Superior Court Docket 1904

EDA 2019.4 Because there is no issue before us related to the appeal in 1904

EDA 2019, the June 10, 2019 order is affirmed.

       “This Court will not act as counsel and will not develop arguments on

behalf of an appellant.”       Coulter v. Ramsden, 94 A.3d 1080, 1088 (Pa.

Super. 2014). “When issues are not properly raised and developed in briefs,

when the briefs are wholly inadequate to present specific issues for review, a

court will not consider the merits thereof.” Commonwealth v. Sanford, 445
A.2d 149, 150 (Pa. Super. 1982); see also Commonwealth v. Rompilla,

983 A.2d 1207, 1210 (Pa. 2009) (“Appellant’s failure to adequately develop



____________________________________________


4  Wife’s reply brief appears to be an attempt to present the same allegations
of her original brief, with the added claim, for the first time, of an issue relating
to the denial of supersedeas on June 10, 2019, the order appealed at Superior
Court docket 1904 EDA 2019. Wife’s Reply Brief at 10–14. “[A]n appellant is
prohibited from raising new issues in a reply brief. Moreover, a reply brief
cannot be a vehicle to argue issues raised but inadequately developed in
appellant's original brief.” Commonwealth v. Fahy, 737 A.2d 214, 219 n.8
(Pa. 1999); see also Bishops, Inc. v. Penn Nat. Ins., 984 A.2d 982 (Pa.
Super. 2009) (issue raised in reply brief inadequate where it was not raised
in statement of questions involved and the appellant made only passing
reference to issue in its brief as cross-appellee).

                                           -6-
J-S69002-19


his arguments or support his bald assertions with sufficient citation to legal

authority impedes meaningful judicial review of his claims”); Stimmler v.

Chestnut Hill Hosp., 981 A.2d 145, 153 n.9 (Pa. 2009) (argument portion

of brief must contain “sufficient citation to the record and legal authority,

together with analysis, to guide this Court in its review of the issue.”).

      Thus, because the defects in Wife’s briefs are so substantial that they

impair our ability to conduct a meaningful review, we could dismiss the appeal

at 1491 EDA 2019, as well. In consideration of Wife’s challenges as a non-

native English speaker and in light of the trial court’s valiant effort to sift

through Wife’s allegations, however, we will not quash the appeal.

      The verbatim “issues” Wife suggests, as excised from her Pa.R.A.P.

1925(b) statement, are as follows:

      CONCISE STATEMENTS OF ERRORS COMPLAINED OF ON APPEAL
       PURSUANT TO Pa.R.A.P. 1925(b)/QUESTIONS PRESENTED TO
                             ARGUMENTS

      1. Whether the Trial Court erred (when did not consider) any
      evidence that [Husband] attempted to misled [Wife] in imposition
      on her his unfair marital settlement, and from February 24, 2017
      [Husband] possesses and acts in a willful manner culminating in
      agreements with authorities ...and ... law firm not assigned to this
      action, to leave [Wife] in nothing, as [Husband’] long term plan to
      retaliate against [Wife] for his 2005 incarnation resulted from his
      contempt of PFA involving extortion of $20,000.00 from [Wife],
      and whether the The Trial Court erred when refused to grant...
      [Wife’] February 24, 2017 ... and related Petitions.

      2. Whether the Trial Court committed an error of law or abuse of
      discretion during the March 23, 2018 hearing and thereafter by
      precluding review of [Wife’] pending Motions, Petitions ... related
      to her economic claims, inter alia, [Wife’s] imposition of discovery
      on [Husband] and alimony pendente lite ... when [Wife] was not

                                      -7-
J-S69002-19


     entitled to have requested continuance ... with English-Polish
     interpreter ... to have compressive testimony of [Wife] and cross-
     testimony of [Husband] ..., as this perpetuated a highly prejudicial
     environment for ... [Wife] and more significantly circumvented her
     rights to protection of the equitable distribution under the Divorce
     Code.

     3. Whether the Trial Court committed an error of law or abuse of
     discretion by precluding [Wife] from proper procedural
     requirements for an adjudication of her economic claims finding
     no intimidation of ... [Wife] during the equitable distribution
     before the Divorce Master on July 24, 2018 equitable distribution
     hearing, and whether an economic justice was provided for her...
     when can be no doubts that ... [Wife] was ... precluded from her
     rights to ...present her documents on her economic claims to
     equitable distribution, precluded to proceed on her exceptions on
     November 1, 2019, and whether the Trial Court should to review
     them supported by the new evidence requested in her April 26,
     2019 Motion to Open final March 28, 2019 Decree of Divorce for
     Reconsideration and Modification in part of March 28, 2019
     Order/Petition     for   Special    Reliefs/Petition  for   Special
     Reliefs/Petition for Modification of Marital Debts and Post-Divorce
     Alimonies for [Wife]/Petition for Constructive and April 29, 2019
     Motion to Supplement the aforementioned Motion/Petition.

     4.    Whether       [Husband’s]    intrinsic   fraud    and   other
     misrepresentations were responsible for March 28, 2019 Order,
     and it is invalid in part, and the Trial Court should review [Wife’]
     economic claims fully incorporated by the April 26, 2019 ... and
     April 29, 2019 ... aforementioned Applications ... herein by
     reference.

     5. Whether it was a proper exercise of discretion for the Trial Court
     not to assign the marital house in Pennsylvania to [Wife’s] name
     ... when she acquired equity in Pennsylvania house and
     additionally invested $150,000.00 in funds and labor to save it
     from dissipation.

     6. Whether [Husband] terminated his rights in Pennsylvania and
     Poland houses, caused delays, and there is no doubts that the
     Trial Court abused its discretion or committed an error of law,
     when ordered the exclusive authority on enforcement of the sale
     of Pennsylvania and Poland houses.


                                     -8-
J-S69002-19


Wife’s Brief at unnumbered iii–iv.

      In determining equitable distribution, the trial court considered the

following factors:

         (1) The length of the marriage.

         (2) Any prior marriage of either party.

         (3) The age, health, station, amount and sources of income,
         vocational skills, employability, estate, liabilities and needs
         of each of the parties.

         (4) The contribution by one party to the education, training
         or increased earning power of the other party.

         (5) The opportunity of each party for future acquisitions of
         capital assets and income.

         (6) The sources of income of both parties, including, but not
         limited to, medical, retirement, insurance or other benefits.

         (7) The contribution or dissipation of each party in the
         acquisition, preservation, depreciation or appreciation of the
         marital property, including the contribution of a party as
         homemaker.

         (8) The value of the property set apart to each party.

         (9) The standard of living of the parties established during
         the marriage.

         (10) The economic circumstances of each party at the time
         the division of property is to become effective.

         (10.1) The Federal, State and local tax ramifications
         associated with each asset to be divided, distributed or
         assigned, which ramifications need not be immediate and
         certain.

         (10.2) The expense of sale, transfer or liquidation
         associated with a particular asset, which expense need not
         be immediate and certain.

                                      -9-
J-S69002-19



         (11) Whether the party will be serving as the custodian of
         any dependent minor children.

Trial Court Opinion, 3/28/19, at 2–3 (citing 23 Pa.C.S. § 3502(a)).

      In reviewing awards of equitable distribution, we are guided by the

following:

      A trial court has broad discretion when fashioning an award of
      equitable distribution. Our standard of review when assessing the
      propriety of an order effectuating the equitable distribution of
      marital property is whether the trial court abused its discretion by
      a misapplication of the law or failure to follow proper legal
      procedure. We do not lightly find an abuse of discretion, which
      requires a showing of clear and convincing evidence. This Court
      will not find an “abuse of discretion” unless the law has been
      overridden or misapplied or the judgment exercised” was
      “manifestly unreasonable, or the result of partiality, prejudice,
      bias, or ill will, as shown by the evidence in the certified record.
      In determining the propriety of an equitable distribution award,
      courts must consider the distribution scheme as a whole. We
      measure the circumstances of the case against the objective of
      effectuating economic justice between the parties and achieving a
      just determination of their property rights.

Carney v. Carney, 167 A.3d 127, 131 (Pa. Super. 2017) (quoting Morgante

v. Morgante, 119 A.3d 382, 386–387 (Pa. Super. 2015) (internal citations

and quotation marks omitted)).

      “An abuse of discretion is not found lightly, but only upon a showing of

clear and convincing evidence.”    Yuhas v. Yuhas, 79 A.3d 700, 704 (Pa.

Super. 2013) (en banc). Moreover, it is within the province of the trial court

to weigh the evidence and decide credibility, and this Court will not reverse

those determinations as long as they are supported by the evidence.

Sternlicht v. Sternlicht, 822 A.2d 732, 742 (Pa. Super. 2003). We are also

                                     - 10 -
J-S69002-19


aware that “a master’s report and recommendation, although only advisory,

is to be given the fullest consideration, particularly on the question of

credibility of witnesses, because the master has the opportunity to observe

and assess the behavior and demeanor of the parties.”            Childress v.

Bogosian, 12 A.3d 448, 455–456 (Pa. Super. 2011).

       We note that the trial court, which has entertained over 2,000 pages of

documents in this case, expressed its familiarity “with the procedural history

of this case,” and acknowledged Wife’s “dilatory” conduct. Trial Court Opinion,

3/28/19, at 6. Nevertheless, the trial court also opined that Wife, proceeding

pro se, “zealously [was] representing herself.”    Id. The court opined that

while Wife “sincerely believed that she was prosecuting the case in her best

interest,” “file[d] multiple motions and petitions,” and “was committed to her

cause,” the court remained concerned that Wife intended to “delay the sale of

the marital residence and the property in Poland.”     Id. Our review of the

entire record and the parties’ briefs compels our support for the trial court’s

resolution of the aspects of Wife’s claims that are decipherable, and we rely

on the March 28, 2019, and June 6, 2019 opinions of the trial court in affirming

this case.5

       Decrees entered March 28, 2019, and June 10, 2019, affirmed.




____________________________________________


5  The parties are directed to attach those opinions in the event of further
proceedings in this matter.

                                          - 11 -
J-S69002-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/24/20




                          - 12 -
                                      488 OPINION AND ORDE�rcDIMIDfiU3ID:filECfiltEfµAi




            COURT OF COMMON PLEAS OF MONROE COUNTY
                  FORTY-THIRD JUDICIAL DISTRICT
                COMMONWEAL TH OF PENNSYLVANIA


GRAZYNA SKLODOWSKA-GREZAK,                                     No. 751 DR 2005
                                                               No. 5575 CV 2016
           Plaintiff

           vs.                                                 IN DIVORCE

WIESLAW GREZAK,                                                EXCEPTIONS TO
                                                               DIVORCE MASTER'S
           Defendant                                           REPORT AND
                                                               RECOMMENDATION


                                   OPINION


           On August 3, 2016, Plaintiff Grazyna Sklodowska-Grezak ("Wife") filed an

action in divorce against Defendant Weislaw Grezak ("Husband"). The parties were

married on July 24, 1982, in Poland and there were two children born of the marriage,

both of whom are now adults. On July 24, 2018, a hearing was held before Divorce

Master Daniel M. Corveleyn, Esquire ("Master"). The Master filed his Report and

Recommendations on August 27, 2018. Husband filed Exceptions to the Divorce

Master's Report on September 13, 2018 and Wife filed Exceptions to the Divorce

Master's Report on September 17, 2018. Oral argument was held in this matter on

November l, 2018. We are now prepared to address the exceptions filed by the

parties.

           When evaluating the merit of any exceptions filed to a divorce master's

recommendation, this Court must first examine the master's report. In Pennsylvania,



                                          1
                                      488 OPINION AND ORDER- DIVORCE DECREE.pd




"a master's report and recommendation, although only advisory, is to be given the

fullest consideration, particularly to the question of credibility of witnesses; because

the master has the opportunity to observe and assess the behavior and demeanor of the

parties." Childress v. Bogosian, 12 A.3d. 448, 456 (Pa Super. 2011) (citation

omittedi. However; the master's report "is advisory only... and the reviewing court

is not bound by it and it does not come to the Court with any preponderate weight or

authority which must be overcome." Rothrock v. Rothrock. 765 A.2d 400, 404 (Pa.

Super. 2000) (citation omitted). In determining issues of credibility, the Master's

findings must be given the greatest weight because "it is he who heard and observed

the witnesses." Mott v. Mott. 453 A.2d 1038, 1039 (Pa. Super. 1982) (citation

omitted). "[Ajlthough the master's report is entitled to great weight, it is the

responsibility of the court to make the final equitable distribution." Trembach v.

Trembach, 615 A.2d 33, 35 (Pa. Super. 1992) (citing Morschhauser v. Morschhauser,

516 A.2d 10 (Pa. Super. 1986)).

              In determining equitable distribution, the Master considered the following

factors;

           ( 1) The length of the marriage.
           (2) Any prior marriage of either party.
           (3) The age, health, station, amount and sources of income,
           vocational skills, employability, estate, liabilities and needs of
           each of the parties.
           (4) The contribution by one party to the education; training or
           increased earning power of the other party.
           (5) The opportunity of each party for future acquisitions of
           capital assets and income.
           (6) The sources of income of both parties, including, but not
           limited to, medical, retirement, insurance or other benefits.




                                           2
                                   488 OPINION AND ORDER-DIVORCE DECREE.pd




       (7) The contribution or dissipation of each party in the
       acquisition, preservation, depreciation or appreciation of the
       marital property, including the contribution of a party as
       homemaker.
       (8) The value of the property set apart to each party.
       (9) The standard of living of the parties established during the
       marriage.
       ( l 0) The economic circumstances of each party at the time the
       division of property is to become effective.
       (10.1) The Federal, State and local tax ramifications associated
       with each asset to be divided, distributed or assigned, which
       ramifications need not be immediate and certain.
       (10.2) The expense of sale, transfer or liquidation associated
       with a particular asset, which expense need not be immediate
       and certain.
       ( 11) Whether the party will be serving as the custodian of any
       dependent minor children.

23 Pa. C.S.A.§ 3502(a).

       Specifically, the Master noted the length of the marriage and discussed the

health and sources of income for the parties. Husband is 59 years old and Wife is 56

years old. Husband is self-employed as the owner and operator of Grezak

Construction Company, a business registered with the state ofNew Jersey, Division of

Consumer Affairs, as of May I, 2006; and registered as a home improvement

contractor in Pennsylvania. Wife is presently unemployed because of her alleged poor

medical conditions. At the Master's hearing, Wife claimed to suffer from cardiac

issues, and muscle spasms, however she admitted that she has not seen a specialist for

these issues and she has not filed a physician's verification for the claimed problems.

Before she came to the USA, Wife claimed to have run a lucrative business in Poland

making suits for Russian people. In the United States, she operated a cleaning

business known as "Magic Wand."




                                        3
                                   488 OPINION AND ORDER- DIVORCE DECREE.pd




       There was no indication of contribution by either party to the education,

training or increased earning power of the other party. The source of income of each

party was noted; and each party claimed to contribute to the preservation of the martial

home by either payment of taxes and/or remedial work. The parties lived a frugal life

and the economic circumstances of each party at the time the division of property is

minimal.

       Husband has filed 8 exceptions to the Master's Report and Recommendations.

These exceptions are set forth by Husband as follows:

       1. The Master erred in recommending that the listing of the martial home for
          sale is to be at a price recommended by a broker without raising disputes of
          either party inasmuch as the Master should have recommended that the
          broker set a listing price for the listing of the house regardless of objection
          by either party.
       2. The Master erred in not finding that the items contained in exhibit 13,
          which consisted of [a] series of thirty-five (35) pictures and a list of items
          of personal property, most of which were items used by Husband's
          business, should be distributed solely to Husband.
       3. The Master erred in recommending that the listing of the Poland Residence
          is to be at a price recommended by a broker without raising disputes of
          either party inasmuch as the Master should have recommended that the
          broker set a listing price for the listing of the house regardless of objection
          by either party.
       4. The Master erred in including Husband's 2000 Toyota Camry in the
          equitable distribution as the Toyota Camry was purchased by Husband in
          2015, three years after the separation of the parties. The separation of the
          parties as found by the Master was May 14, 2012.
       5. The Master erred in not including that the $5,000 in counsel fees to be paid
          by Wife, be made part of the equitable distribution calculation for the
          Master's recommendation dated August 27, 2018 or in recommending
          another concrete manner for Husband to be paid the fees.
       6. The Master erred in not including the $750 in counsel fees ordered by the
          Honorable Stephen M. Higgins on June 22, 2017, be made part of the
          equitable distribution calculation or in recommending another concrete
          manner for Husband to be paid the fees.




                                       4
                                    488 OPINION AND ORDER- DIVORCE DECREE.pd




       7.  The Master erred in not including the $875 in court costs in his
          recommendation from August 27, 2018, to be paid by Wife, be made part
          of the equitable distribution calculation or in recommending another
          concrete manner for Husband to be paid the fees.
       8. The Master erred in not setting forth a clear method for equitable
          distribution and payment of fees considering the facts of this case.

       In his first and third exceptions, Husband contends that the Master erred in

recommending that the martial home and the Property in Poland be listed for sale at a

price recommended by a broker without raising disputes of either party. Husband

argues that the Master should have recommended that the broker set the price for

listing the sales of these homes regardless of objection by either party.

       Husband claims that he should be allowed to choose the broker for the sale of

these properties and that Wife should not have any input due to her obstructive

behavior. He further argues that Wife should not be given the opportunity to object or

raise a dispute which he claims will further delay the final distribution of martial

property. In her exceptions, Wife objected to every statement made by Husband's

counsel. Wife claims that Husband has no interest in the marital residence and that he

intentionally caused damage to it. Wife further claims that the marital residence was

valued at $150,000.00 when Husband left the residence and that she has since

remediated the home. Wife is requesting a credit of$150,000.00 for the remediation.

       At the Master's hearing, the parties disputed who had paid the taxes and

insurance for the marital residence. The Master determined that Husband produced

evidence of payments for taxes and a copy of a check for $2,500.00 which he testified




                                        5
                                    488 OPINION AND ORDER- DIVORCE DECREE.pd




he gave to Wife towards taxes. Husband stated that Wife cashed the check and never

paid the taxes.

        We are very familiar with the procedural history of this case and that Wife

appeared to be dilatory in her conduct. However, we believe that Wife, being

unrepresented in this case, was zealously representing herself. We believe that she

sincerely believed that she was prosecuting the case in her best interest. Wife did file

multiple motions and petitions; however, we believe that she was committed to her

cause and that she intended to finalize the divorce. Nevertheless, we are concerned

that Wife may delay the sale of the marital residence and the property in Poland.

Therefore, the parties shall select a broker for the marital residence within 30 days and

a broker to conduct the sale of the property in Poland within 90 days. The brokers

shall set the listing price for each property and shall be authorized to periodically

reduce the listing price until each property is sold. If the parties are unable to agree

upon listing brokers within the time specified, either party may file a petition

requesting they be given the authority to unilaterally select the broker or have one

court-appointed. Husband's exceptions in this matter are granted.

        Next, Husband argues that the Master erred in not finding that certain

photographs and personal items should be distributed solely to him. The Master

listened to the testimony of the parties and determined that the items were martial

property. In his brief, Husband states that he presented evidence in support of his

testimony about the personal property which he had in the marital residence. He does

not set forth the specific property to which he is referring. Husband simply states that



                                         6
                                     488 OPINION AND ORDER - DIVORCE DECREE.pd




a vast majority of the property he left at the martial residence relates to his business.

The Master had the opportunity to observe and assess the witnesses and their

testimony regarding these items and we believe that the Master's finding that these

items marital property was proper. We will not disturb bis determination. We find no

error on the part of the Master and this exception will be denied.

         Husband argues that his 2000 Toyota Camry was purchased in 2015, after the

separation, and therefore should not be part of equitable distribution. The Master

notes in his Report and Recommendations that the 2000 Toyota Camry was titled on

December 29, 2003, and issued on October 10, 2015. Husband testified that he

purchased the 2000 Toyota Camry in 2015. [Notes of Testimony, July 24, 2018, p.

128 (hereinafter referred to as "N.T.")] Husband indicated that the Kelly Blue Book

value is listed as $1,937; however, he stated that the transmission is "dead." [N.T.,

p.129] Husband testified that the junkyard offered him $150 for the Camry. [N.T.,

p.129]    The Master also noted that the car cannot be operated because of a damaged

transmission. Wife did not rebut Husband's testimony.

         The only vehicles which were not included in martial distribution were two

cargo vans which Husband purchased after separation. The Master recommended that

Husband retain the three vehicles titled solely in his name. We find that based upon

the testimony of Husband, the 2000 Toyota Camry was not marital property.

Accordingly, we will grant Husband's exception and Wife's distribution will be

reduced by $1,065.35 (55% of $1937.)




                                         7
                                          488 OPINION AND ORDER - DIVORCE DECREE.pd




           In Husband's exceptions numbered 5, 6, and 7, he claims that the Master erred

by not including $5,000 in counsel fees, $750 in counsel fees, and $875 in court costs

to be paid by Wife as part of equitable distribution. We recognize that these fees and

costs must be made part of equitable distribution.

           Husband complains that the Master erred in not setting forth a clear method for

equitable distribution and payment of fees in this case. The Master clearly set forth

the equitable distribution scheme and the amounts due to each party. We believe that

the Master's Report was not crystal clear on the method of distribution and payments.

Therefore, equitable distribution and payment of fees, as set forth in the Master's

Report and determined by this Court, shall be made from PNC Banlc Accounts Nos.

5391 and 0328, thereby reducing Plaintiffs distribution from $21,573.27 to

$14,948.27. Wife's net distribution shall be $13,882.921•

           Plaintiff has also filed Exceptions to the Master's Report and

Recommendations. In reviewing her Exceptions, the Court is unable to cohesively list

the exceptions. Plaintiff has raised issues which have been previously ruled upon by

the Court or the exception is simply a confused statement of Plaintiff's idealism of the

case. As such, we are unable to address the Plaintiff's Exceptions, therefore, her

exceptions will be denied in total.




1
    $14,948.27 minus $1,06S.35 equals $13,882.92.




                                              8
         COURT OF COMMON PLEAS OF MONROE COUNTY
               FORTY-TIDRD JUDICIAL DISTRICT
             COMMONWEAL m OF PENNSYLVANIA

GRAZYNA SKLODOWSKA-GREZAK,                                     No. 751 DR 2005
                                                               No. 5575 CV 2016
        Plaintiff

        vs.                                                    IN DIVORCE

WIESLAW GREZAK,                                                EXCEPTIONS TO
                                                               DIVORCE MASTER'S
        Defendant                                              REPORT AND
                                                               RECOMMENDATION

                                        ORDER


        AND NOW, this        'J_ � �        day of March 2019, it is hereby ORDERED

and DECREED as follows:

        1.      Grazyna Sklodowska-Grezak, Plaintiff and Wieslaw Grezak, Defendant

are DIVORCED from the bonds of matrimony.

        2.      Defendant's Exceptions to Divorce Master's Report are DENIED in

part and GRANTED in part, as follows:

        a) Defendant's request to have the broker set the listing price for the Marital

and property in Poland is GRANTED;

        b) The parties shall select a broker for the marital residence within 30 days and

a broker to conduct the sale of the property in Poland within 90 days. The brokers

shall set the listing price for each property and shall be authorized to periodically

reduce the listing price until each property is sold. If the parties are unable to agree

upon listing brokers within the time specified, either party may file a petition
       requesting they be given the authority to unilaterally select a broker or have one court-

       appointed.

               c) Defendant's objection to the 2000 Toyota Camry being listed as marital

       property is GRANTED and the amount of distribution to Wife shall be reduced by

       $1,065.35;

               d) Defendant's request for a clear method for equitable distribution and

       payment of fees is GRANTED, the payment of equitable distribution and fees shall be

       made from PNC Bank Accounts Nos. 5391 and 0328, thereby reducing Plaintiffs

       distribution from $21,573.27 to $14,948.27. Wife's net distribution shall be

       $13,882.92 after reduction of value of2000 Toyota Camry.

               4.     Defendant's remaining Exceptions to Master's Report are DENIED.

               5.     The remaining recommendations of the Master as to equitable

       distribution are affirmed and the parties are directed to comply with those

       recommendations.

               6.     Plaintiffs Exceptions to Divorce Master's Report are DENIED.

              7.      The court retains jurisdiction of any claims raised by the parties to this

       action for which a final order has not yet been entered.

                                                 BY THE COURT:




cc:   "Chynna R. Beisel, Esquire
       Grazyna Sklodowska-Grezak, pro se                                     ::'f
                                                                                 ·:1
                                                                                            --�          . ....
                                                                                                           '··
       Daniel M. Corveleyn, Esquire, Divorce Master                         ��- -�
                                                                          !·,·1
                                                                                        --
                                                                                        ¥;
                                                                                                         ':J
                                                                                                       c.:.
      SMH 2019·012
                                                                                       t ...;
                                                                                                      .....
                                                                                                       '-j

                                                                                                     ·:_j
                                                                                                   ·�--.
                                                                                       CJ
                                                                      ., .....
                                                                                       TJ          c:5


                                                                                  -             ....'�
                                          1 STATEMENT PURSUANT T&trif�te!a.�)?312��}.p�




              COURT OF COMMON PLEAS OF MONROE COUNTY
                    FORTY-THIRD JUDICIAL DISTRICT
                  COMMONWEALTH OF PENNSYLVANIA

GRAZYNA SKLODOWSKA-                                     NO.         5575 CV 2016:,,.�
GREZAK                                                              '1'51   l>��Ou;:,

       Plaintiff

       vs.

WIESLA W GREZAK ,

       Defendant


                   STATEMENT PURSUANT TO Pa.R.A.P. 1925(a)

               This matter before this Court on Plaintiff Grazyna Sklodowska-Grezak's

(hereinafter "Appellant") appeal of this Court's Order denying Appellant's Exceptions to

the Master's Report.

               On March 28, 2019, we entered an Opinion and Order denying

Appellant's Exceptions to the Master's Report and granting in part and denying in part

Defendant Wieslaw Grezak's ("Appellee") Exceptions to the Master's Report. On April

26, 2019, Appellant filed a "Motion to Open Final March 28, 2019 Decree in Divorce for

Reconsideration and Modification in Part of March 28, 2019 Order/ Petition for Special

Reliefs [sic]/ Petition for Modification of Marital Debts and Post Divorce Alimonies for

Plaintiff I Petition for Constructive Trust" [sic] which we denied in an Order dated May

3, 2019. Appellant also filed a "Motion to Supplement the Motion to Open Final March

28, 2019 Decree of Divorce for Reconsideration and Modification in Part of March 28J

2019 Order/ Petition for Special Reliefs [sic]/ Petition for Modification of Marital Debts

and Post Divorce Alimonies for Plaintiff I Petition for Constructive Trust" [sic] on April
                                          1 STATEMENT PURSUANT TO PA. R.A.P. 1925(A).pd




29, 2019 which we denied by Order dated May 3, 2019. On April 29, 2019, Appellant

filed a Notice of Appeal to the Superior Court of Pennsylvania and on May 3, 2019, we

directed Appellant to file her 1925(b) statement of errors complained of on appeal. On

May 15, 2019, Appellee filed a "Petition for Appointment of a Realtor to List Marital

Properties for Sale, for Defendant to Obtain his Property left at the Marital Residence and

for Contempt" ("Petition") Thereafter, on May 21, 2019, Appellant filed a Petition for

Supersedeas and on May 22, 2019, Appellant filed a "Motion to Dismiss/Strike

Defendant's Petition for Appointment of a Realtor to List Marital Properties for Sale, for

Defendant to Obtain his Property left at the Marital Residence and for Contempt"

("Motion") [sic] This Court scheduled a hearing on the Petition and Motion for June 3,.

2019.

        On May 24, 2019, Appellant filed a "Concise Statements [sic] of the Errors

Complained of on Appeal Pursuant to Pa.R.A.P. l 925(b)" ("Statement").         We file this

Statement Pursuant to l 925(a) in response to Appellant's Statement. In her Statement,

Appellant sets forth a confusing statement of her concept of this case.          Similarly,

Appellant set forth a confusing, wordy statement in her Exceptions to the Master's Report

and Recommendations.

        First, Appellant complains that this Court erred in failing to consider evidence

that Appellee misled her by imposition of his unfair settlement due to her duress, fraud

and mistake. The Court notes that there was no agreement entered in this matter and the

parties participated in a divorce master's hearing after which the parties filed exceptions.

We find no error in this regard.
                                          1 STATEMENT PURSUANT TO PA RAP. 1925(A).pd




        Next, Appellant argues that during the March 23, 2018, hearing this Court erred

by precluding her from obtaining a Polish interpreter, which prejudiced her. Initially, we

note that the hearing concerned a petition for exclusive possession, which the Court

ultimately granted in Appellant's favor. Additionally, Appellant had a Polish interrupter

during several hearings; however, she failed to utilize the services of the interpreter and

answered questions put to her by the Court in English.          This Court is satisfied that

Appellant is fluent in both the English and Polish languages.

        Appellant also complains that the Master erred in his findings and that the

Appellee was credible. As we set forth on our Opinion and Order ("Opinion") dated

March 28, 2019, a master's report and recommendation, although only advisory, is to be

given the fullest consideration, particularly to the question of credibility of witnesses,

because the master has the opportunity to observe and assess the behavior and demeanor

of the parties. We addressed this issue in our Opinion and we will not address it further

here.

        Appellant next complains that the Court erred by not reviewing the "intrinsic

fraud" and other misrepresentations as she set forth in her April 26, 2019 and April 29,

2019 motions. As Appellant has not set forth any particular error, therefore, we cannot

address this statement of error.

        Appellant argues that the Court erred by failing to assign her the marital home

when she paid off the tax liens and prevented a tax sale. At the time of the Master's

hearing, both parties desired to remain in the marital home. Appellant related that she

was in poor health and could not work and the Master noted that he did not believe that

Appellant could pay Appellee for his interest in the martial property.          In addition,
                                             1 STATEMENT PURSUANT TO PA. R.A.P. 1925(A).pd




Appellee provided canceled checks for his contribution towards the payment of taxes.

We find no error here.

       In her final error complained of on appeal, Appellant claims that this Court erred

by denying her May 3, 2019 Motion to Reconsider and because this Court lacked

jurisdiction while her appeal was pending. Pa.R.A.P. 1701 (b)(2). (3) states, in pertinent

part, that after an appeal is filed, the trial court may; (2) ''[ eJnforce any order entered in

the matter. unless the effect of the order has been superseded as prescribed in this

chapter; (3) Grant reconsideration of the order which is the subject of the appeal."

Hence, we may enforce our orders unless a supersedeas is filed.

        We find nothing further needs to be addressed. And therefore, we request the

Superior Court to affirm our Orders of March 28, 2019, and May 3, 2019.




                                        BY THE COURT:




�.2Dl4
DATE


cc:     Chynna Beisel. Esquire
        Grazyna Sklodowska-Grezak, pro se
        Prothonotary Superior Court of Pennsylvania